            Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                                                                                         FILED
                                                                                       U.S. DISTRICT COURT  ,
                                                                                   EASTERN DISTRICT ARKANSAS
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION                                         OCT 2 8 2019
SHERRY STALCUP,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
PARAMOUNT RECOVERY SYSTEMS, L.P.,                     )
                                                      ) This case assigned to District Judge   ~
                       Defendant.                     ) and to Magistrate ,J1Jdge=-'"C"'·'J2~t:.. ~   ·....· .. ~"

                                           COMPLAINT

       NOW COMES the Plaintiff, SHERRY STALCUP, by and through her attorneys,

SMITHMARCO, P.C., and for her complaint against the Defendant, PARAMOUNT

RECOVERY SYSTEMS, L.P., Plaintiff states as follows:

                                I.        PRELIMINARY STATEMENT

       1.       This is an action for actual and statutory damages for violations of the Fair Debt

Collection Practices Act (hereinafter "FDCPA"), 15 U.S.C. §1692, et seq., and the Fair Credit

Reporting Act (hereinafter "FCRA"), 15 U.S.C. §1681, et. seq.

                                    II.    JURISDICTION   & VENUE

       2.       Jurisdiction arises under the FDCPA, 15 U.S.C. §1692 et seq .. the Fair Credit

Reporting Act 15 U.S.C. §1681, et. seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                           III.   PARTIES

       4.       SHERRY STALCUP, (hereinafter, "Plaintiff') is an individual who was at all

relevant times residing in the City of Benton, County of Saline, State of Arkansas.




                                             Page 1 of9
                Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 2 of 9




           5.       The debt that Plaintiff was allegedly obligated to pay was a debt allegedly

originally owed by Plaintiff to Arkansas Emergency Group, PLLC.

           6.       The debt that Plaintiff allegedly owed Arkansas Emergency Group, PLLC was for

medical services provided to Plaintiffs adult son.

           7.       At all relevant times, Plaintiff was a "consumer" as that term is defined by 15

U.S.C. §1692a(3).

           8.       At all relevant times Defendant was a "person" as that term is defined by 15

U.S.C. §1681a(b).

           9.       PARAMOUNT RECOVERY SYSTEMS, L.P., (hereinafter, "Defendant") is a

corporation that has its principal place of business and its offices located in the City of Waco,

State of Texas. Defendant regularly conducts business in the State of Arkansas, and is registered

as a foreign limited partnership with the Arkansas Secretary of State.

           10.      The principal purpose of Defendant's business is the collection of debts allegedly

owed to third parties.

           11.      Defendant regularly collects, or attempts to collect, debts allegedly owed to third

parties.

           12.      During the course of its efforts to collect debts allegedly owed to third parties,

Defendant sends to alleged debtors bills, statements, and/or other correspondence via the mail

and/or electronic mail and initiates contact with alleged debtors via various means of

telecommunication, such as the telephone and facsimile.

           13.      At all relevant times, Defendant acted as a debt collector as that term is defined by

15 U.S.C. §1692a(6).




                                                Page 2 of9
           Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 3 of 9




         14.     At all relevant times, Defendant acted through its duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, and insurers.

         15.     At all relevant times, credit reports as alleged in this pleading are "consumer

reports" as that term is defined by 15 U.S.C. §1681a(d).

                                       IV.     ALLEGATIONS

        COUNT I: SHERRY STALCUP v. PARAMOUNT RECOVERY SYSTEMS, L.P.
                        FOR VIOLATIONS OF THE FDCPA

         16.     On or about November 30, 2003, Plaintiff took her adult son, Justin Stalcup, to

the emergency room at St. Vincent Infirmary Medical Center in Little Rock, Arkansas.

         17.     Years later, Plaintiff became the recipient of collection efforts from Phoenix

Financial Services, LLC (hereinafter, "Phoenix Financial"). According to Phoenix Financial,

Plaintiff owed a debt to Arkansas Emergency Group, PLLC for the medical services provided to

her adult son.

         18.     Despite Plaintiff not owing the debt, she reluctantly paid it to Phoenix Financial.

On or about November 10, 2017, Phoenix Financial sent Plaintiff a correspondence confirming

that the debt was paid in full and had a zero balance.

         19.     In 2019, Plaintiff again became the recipient of collection efforts for a debt

purportedly owed to Arkansas Emergency Group, PLLC (the "Debt"). Upon information and

belief, the Debt is the same debt that she had previously paid to Phoenix Financial.

         20.     The Debt was seemingly revived and assigned to Defendant for collection from

Plaintiff, despite the facts that ( 1) Plaintiff never owed the Debt, and (2) the Debt was paid in

full.




                                             Page 3 of9
             Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 4 of 9




        21.      Defendant has reported the Debt to one or more "consumer reporting agency" as

that term is defined by §1681a(f) of the Fair Credit Reporting Act, (hereinafter, FCRA). 15

U.S.C. §1681 et seq.

        22.      Despite the fact that Plaintiff did not owe the Debt because it was not incurred by

her and because it was already paid in full, Defendant reported the Debt as being owed by

Plaintiff.

        23.      Moreover, in June of 2019, Plaintiff contacted Defendant and spoke with a

representative who identified herself as "Debbie Mahoney."

        24.      During the aforesaid communication between Plaintiff and Defendant in June of

2019, Plaintiff told Defendant that the Debt was not hers and that it was her son, Justin's.

Defendant confirmed that the Debt did not belong to Plaintiff, and that it instead belonged to

Justin Stalcup. Defendant then advised Plaintiff to submit a dispute to have the account removed

from her consumer reports.

        25.      Despite the aforesaid conversation, Defendant continued to report the account as

owed by Plaintiff.

        26.      Despite the fact that Plaintiff contacted Defendant and disputed the Debt,

Defendant failed to report the Debt as disputed.

        27.      If Defendant had communicated to the CRAs that the debt was disputed as

Congress mandated it do in § 1692e(8), the CRAs then would have been required under the Fair

Credit Reporting Act, 15 U.S.C. § 1681c(f), to disclose that fact to all subsequent credit grantors

and other users of Plaintiffs consumer reports that include information regarding the debt.

        28.      In addition, the CRAs' obligatory notation on Plaintiffs consumer reports that the

debt is disputed would have neutralized the negative impact of the debt under many credit



                                             Page 4 of9
         Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 5 of 9




scoring systems. See e.g. Saunders v. Branch Banking and Trust Co. of Virginia, 526 F.3d 142,

150 (4th Cir. 2008).

       29.     Defendant's failure to comply with § 1692e(8) therefore was deceptive and

misleading since, among other things, it deprived future users of Plaintiffs consumer reports of

essential information relevant to their assessment of Plaintiffs credit worthiness and of

Plaintiffs eligibility for other benefits for which the report may be employed and adversely

impacted Plaintiffs credit score under certain credit scoring systems.

       30.     In its attempts to collect the debt allegedly owed by Plaintiff to Arkansas

Emergency Group, PLLC, Defendant violated the FDCPA, 15 U.S.C. §1692 in one or more of

the following ways:

               a. Used false, deceptive, misleading and unfair or unconscionable means to
                  collect or attempt to collect an alleged debt in violation of 15 U.S.C. §1692e;

               b. Falsely represented the character, amount, or legal status of any debt in
                  violation of 15 U.S.C. §1692e(2)(A);

               c. Communicated or threatened to communicate to any person credit information
                  which is known or which should be known to be false, including the failure to
                  communicate that a disputed debt is disputed in violation of 15 U.S.C.
                  §1692e(8);

               d. Was otherwise deceptive and failed to comply with the provisions of the
                  FDCPA.

       31.     As a result of Defendant's violations as aforesaid, Plaintiff has suffered, and

continues to suffer, personal humiliation, embarrassment, mental anguish and emotional distress.

    COUNT II: SHERRY STALCUP v. PARAMOUNT RECOVERY SYSTEMS, L.P.
                     FOR VIOLATIONS OF THE FCRA

       32.     Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.




                                             Page 5 of9
         Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 6 of 9




        33.    The credit reports have been and continue to be disseminated to various persons

and credit grantors, both known and unknown.

        34.    In or around June of 2019, Plaintiff disputed the inaccurate information with the

three major consumer reporting agencies (Experian, Equifax, and Trans Union) by written

communication to its representatives and by following the aforementioned reporting agency's

established procedure for disputing consumer credit information.

       35.     Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with the consumer reporting agencies, each consumer reporting agency

notified Defendant of Plaintiffs dispute and the nature of the dispute.

        36.    Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with the consumer reporting agencies, Defendant received notification

from each consumer reporting agency of Plaintiffs dispute and the nature of the dispute.

        37.    Upon information and belief, Defendant received from each consumer reporting

agency, notice of Plaintiffs dispute by Automated Consumer Dispute Verification Notice.

        38.    Upon information and belief, Defendant received from each consumer reporting

agency additional information received from Plaintiff relative to additional evidence supporting

the dispute.

       39.     Defendant then and there owed to Plaintiff a duty to assist the credit reporting

agency in a re-investigation into the disputed facts that are being reported about Plaintiff.

       40.     Notwithstanding Plaintiffs efforts and Defendant's duties, Defendant continued

publishing the inaccurate information and Defendant continued to publish and disseminate such

inaccurate information to other credit reporting agencies.




                                            Page 6 of9
         Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 7 of 9




       41.     Despite Plaintiffs efforts to date, Defendant has nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform reasonable

reinvestigations of the above disputes as required by the FCRA, has failed to remove the

inaccurate information, has failed to note the disputed status of the inaccurate information and

has continued to report the derogatory inaccurate information about Plaintiff.

       42.     Plaintiff has been damaged, and continues to be damaged, in the following ways:

               a. Out of pocket expenses associated with disputing the information only to find
                  the information to remain on the credit report;

               b. Emotional distress and mental anguish associated with having incorrect
                  derogatory personal information transmitted about Plaintiff to other people
                  both known and unknown;

               c. Denial of credit, loans, financing and/or other damages, not yet known by
                  Plaintiff; and,

               d. Decreased credit score which may result in inability to obtain credit on future
                  attempts.

       43.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of Defendant herein.

       44.     At all times pertinent hereto, the conduct of Defendant, as well as that of its

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of Plaintiff herein.

       45.     Defendant violated sections 1681n and 16810 of the FCRA by engaging in the

following conduct that violates 15 U.S.C. §1681s-2(b):

               a. Willfully and negligently failing to conduct an investigation of the inaccurate
                  information that Plaintiff disputed;

               b. Willfully and negligently failing to review all relevant information concerning
                  Plaintiffs account provided to this Defendant;

                                             Page 7 of9
           Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 8 of 9




                c. Willfully and negligently failing to report the inaccurate status of the
                   inaccurate information to all credit reporting agencies;

                d. Willfully and negligently failing to properly participate, investigate and
                   comply with the reinvestigations that were conducted by any and all credit
                   reporting agencies concerning the inaccurate information disputed by
                   Plaintiff;

                e. Willfully and negligently continuing to furnish and disseminate inaccurate and
                   derogatory credit, account and other information concerning the Plaintiff to
                   credit reporting agencies and other entities despite knowing that said
                   information was inaccurate; and,

                f.     Willfully and negligently failing to comply with the requirements imposed on
                       furnishers of information pursuant to 15 U.S.C. §1681s-2.

          46.        Defendant's conduct was a direct and proximate cause, as well as a substantial

factor, in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,

and as a result, Defendant is liable to compensate Plaintiff for the full amount of statutory, actual

and punitive damages, along with attorneys' fees and costs, as well as such other relief permitted

by law.

                                         V.     JURY DEMAND

          47.   Plaintiff hereby demands a trial by jury on all issues so triable.

                                      VI.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, SHERRY STALCUP, by and through her attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as

follows:

                a.         All actual compensatory damages suffered;

                b.         Statutory damages of$1,000.00 for Defendant's violation of the FDCPA;

                c.         Statutory damages of $1,000.00 for Defendant's violation of the FCRA;

                d.        Punitive damages;

                                               Page 8 of9
        Case 4:19-cv-00759-LPR Document 1 Filed 10/28/19 Page 9 of 9



             e.    Plaintiffs attorneys' fees and costs; and,

             f.    Any other relief deemed appropriate by this Honorable Court.




                                                         Attorney for Plaintiff

October 21, 2019

David M. Marco
IL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603
Telephone:    (312) 546-6539
Facsimile:    (888) 418-1277
E-Mail:       dmarco@smithmarco.com




                                        Page 9 of9
